Exhibit (a)(9) Combination of LAN and TAM reaches 94.4% approval and exchange offer is extended 10 days São Paulo, June 12, 2012 – TAM S.A. (“TAM”) and LAN Airlines S.A. (“LAN”) announce at the scheduled expiration time of the offer to exchange TAM shares for LAN BDRs in Brazil and LAN ADRs in the United States, at the ratio of 0.9 shares of LAN for each TAM share, represented 94.4% of the outstanding TAM shares. The number of tendered shares was not sufficient to satisfy the 95% squeeze-out condition set forth in the exchange offer documents. Together the tendered shares and the shares owned by the controlling shareholders of TAM represent 147,836,864 shares or 94.4% of the outstanding shares of TAM. Based on that, LAN waived the squeeze-out condition and extended the exchange offer for 10 calendar days. Therefore, the exchange offer auction will happen on June 22. Contacts Investor Relations: Marco Antonio Bologna (CEO) Líbano Miranda Barroso (CFO and Investor Relations Director ) Jorge Bonduki Helito (IR) Suzana Michelin Ramos (IR) Marina Silva Rey Guzman (IR) Phone: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ri Media Relations: Phone: (55) (11) 5582-9748/7441/7442/8795 Mobile. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 42 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 39.9% in April; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 90.3% of market share in this segment. With the biggest fleet of passenger aircrafts in Brazil (156 aircrafts), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 18 million tickets via point redemption and is part of the Multiplus network, currently with 8.9 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,293 destinations in 190 countries. Forward-looking statements This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. Thes estimates are subject to changes without prior notice.
